DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 11/17/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 7 and 14 are independent claims.

Claim Objections
4.	Claims 9, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon (US 10168782) in view of Lev (US 20210154430).
Regarding claim 1, Tchon discloses a method comprising:
executing a vehicle maneuver by performing a remote-control action upon a personal communication device (a display implemented with and/or augmented with a haptic feedback system and a gesture recognition system may be configured to enhance remote operator control of a vehicle (e.g., an aircraft) by providing haptic ultrasonic feedback with respect to various aircraft operations and/or components (e.g., aileron, rudder, elevator flight controls, etc.) while the user controls the vehicle by performing hand gestures in a three-dimensional user-manipulatable region. For example, the display implemented with and/or augmented with a haptic feedback system may provide haptic ultrasonic feedback during phases of sensitive maneuvering (e.g., flare for landing, fine adjustments to reposition sensors, and/or targeting, column 5, lines 34-46). 
Tchon does not disclose generating a feedback in the personal communication device, the feedback comprising a haptic sensation that moves in the personal communication device in correspondence to a direction of movement of a vehicle responding to the remote- control action.
However, Lev discloses wherein the control handle can also be an active control handle. In some cases, the active control handle can provide haptic feedback to a vehicle passenger via vibrations or small movements of the handle in a predicted direction and/or direction of the vehicle movement. In some cases, the active control handle can provide haptic feedback to a vehicle passenger that is viewing content, including VR content, or to a consumer of VR content by inducing vibrations or small movements of the handle in a direction of movement of the content (paragraph 0152).
The combination of Tchon and Lev would have combined the haptic feedback vehicle maneuvering interface of Tchon with Lev’s teachings of creating feedback based on direction.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is oriented towards and as such incorporating directional feedback would have made maneuvering the vehicle more efficient. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable. 
Regarding claim 7, Tchon discloses a method comprising:
performing a remote-control action upon a personal communication device to maneuver a vehicle in a first direction (a display implemented with and/or augmented with a haptic feedback system and a gesture recognition system may be configured to enhance remote operator control of a vehicle (e.g., an aircraft) by providing haptic ultrasonic feedback with respect to various aircraft operations and/or components (e.g., aileron, rudder, elevator flight controls, etc.) while the user controls the vehicle by performing hand gestures in a three-dimensional user-manipulatable region. For example, the display implemented with and/or augmented with a haptic feedback system may provide haptic ultrasonic feedback during phases of sensitive maneuvering (e.g., flare for landing, fine adjustments to reposition sensors, and/or targeting, column 5, lines 34-46). 
Tchon does not disclose generating a feedback in the personal communication device, the feedback comprising at least one of a directional haptic vibration that moves in the first direction in the personal communication device or a spatial audio signal that is produced by the personal communication device in spatial correspondence with the first direction.
However, Lev discloses wherein the control handle can also be an active control handle. In some cases, the active control handle can provide haptic feedback to a vehicle passenger via vibrations or small movements of the handle in a predicted direction and/or direction of the vehicle movement. In some cases, the active control handle can provide haptic feedback to a vehicle passenger that is viewing content, including VR content, or to a consumer of VR content by inducing vibrations or small movements of the handle in a direction of movement of the content (paragraph 0152).
The combination of Tchon and Lev would have combined the haptic feedback vehicle maneuvering interface of Tchon with Lev’s teachings of creating feedback based on direction.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is oriented towards and as such incorporating directional feedback would have made maneuvering the vehicle more efficient. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable. 
6.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon-Lev in view of Simmons (US 20210291832)
Regarding claim 2, Tchon does not disclose wherein the remote-control action comprises a first swipe of a finger upon a touchscreen of the personal communication device wherein the vehicle moves in a first direction in response to the first swipe.
However, Simmons discloses wherein in response to a user swipe, the controller 26 causes vehicle 12 to move by a predetermined amount e.g. 1-3 cm in the indicated direction, until the user determines that realignment has been successful (paragraph 0082).
The combination of Tchon and Simmons would have combined the haptic feedback vehicle maneuvering interface of Tchon with Simmons’ teachings of utilizing swipes on a touchscreen interface to control the movement.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on utilizing touch and feel of an interface and utilizing swipes on a touchscreen would have been an obvious variant of Tchon’s teachings based on the same underlying principles. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable. 
Tchon does not disclose, and wherein the haptic sensation comprises a vibration that moves in the first direction in the personal communication device.
However, Lev discloses wherein the control handle can also be an active control handle. In some cases, the active control handle can provide haptic feedback to a vehicle passenger via vibrations or small movements of the handle in a predicted direction and/or direction of the vehicle movement. In some cases, the active control handle can provide haptic feedback to a vehicle passenger that is viewing content, including VR content, or to a consumer of VR content by inducing vibrations or small movements of the handle in a direction of movement of the content (paragraph 0152).
The combination of Tchon and Lev would have combined the haptic feedback vehicle maneuvering interface of Tchon with Lev’s teachings of creating feedback based on direction.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is oriented towards and as such incorporating directional feedback would have made maneuvering the vehicle more efficient. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable. 
Regarding claim 4, Tchon does not disclose wherein the remote-control action further comprises a second swipe of the finger upon the touchscreen of the personal communication device wherein the vehicle moves in a second direction in response to the second swipe
However, Simmons discloses wherein in response to a user swipe, the controller 26 causes vehicle 12 to move by a predetermined amount e.g. 1-3 cm in the indicated direction, until the user determines that realignment has been successful (paragraph 0082).
The combination of Tchon and Simmons would have combined the haptic feedback vehicle maneuvering interface of Tchon with Simmons’ teachings of utilizing swipes on a touchscreen interface to control the movement.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on utilizing touch and feel of an interface and utilizing swipes on a touchscreen would have been an obvious variant of Tchon’s teachings based on the same underlying principles. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Tchon does not disclose wherein the haptic sensation comprises the vibration moving in the second direction in the personal communication device.
However, Lev discloses wherein the control handle can also be an active control handle. In some cases, the active control handle can provide haptic feedback to a vehicle passenger via vibrations or small movements of the handle in a predicted direction and/or direction of the vehicle movement. In some cases, the active control handle can provide haptic feedback to a vehicle passenger that is viewing content, including VR content, or to a consumer of VR content by inducing vibrations or small movements of the handle in a direction of movement of the content (paragraph 0152).
The combination of Tchon and Lev would have combined the haptic feedback vehicle maneuvering interface of Tchon with Lev’s teachings of creating feedback based on direction.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is oriented towards and as such incorporating directional feedback would have made maneuvering the vehicle more efficient. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
7.	Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon-Lev-Simmons in further view of Li (US 20200044592).
Regarding claim 3, Tchon does not disclose wherein an intensity of the vibration varies in correspondence with a speed of movement of the vehicle.
However, Li discloses wherein the amplitude of the drive signal is influenced by the movement speed of the application target, so that the intensity of the motor vibration is changed as the speed of the application target changes. The higher the speed is, the stronger the vibration is (paragraph 0023).
The combination of Tchon and Li would have combined the haptic feedback vehicle maneuvering interface of Tchon with Li’s teachings of adjusting feedback based on speed. One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is moving and adjusting the feedback based on speed would have allowed a more efficient manner as to move and manipulate the vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Regarding claim 8, Tchon does not disclose wherein an intensity of the directional haptic vibration varies in accordance with a speed of the vehicle when the vehicle is moving in the first direction.
However, Li discloses wherein the amplitude of the drive signal is influenced by the movement speed of the application target, so that the intensity of the motor vibration is changed as the speed of the application target changes. The higher the speed is, the stronger the vibration is (paragraph 0023).
The combination of Tchon and Li would have combined the haptic feedback vehicle maneuvering interface of Tchon with Li’s teachings of adjusting feedback based on speed. One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is moving and adjusting the feedback based on speed would have allowed a more efficient manner as to move and manipulate the vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
8.	Claim 5, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon-Lev-Simmons in further view of Shim (US 20180356892).
Regarding claim 5, Tchon does not disclose wherein the vibration occurs at a first frequency when the vehicle is moving in the first direction and at a second frequency when the vehicle is moving in the second direction.
However, Shim discloses wherein the electronic device can change the vibration parameters in accordance with the direction in which the rotating body 301 is rotated. Specifically, the electronic device can select the vibration frequency based on the rotation direction of the rotating body 301. For example, when the rotating body 301 is rotated in the clockwise direction, the vibration frequency may be set to a first value; and when the rotating body 301 is rotated in the counterclockwise direction, the vibration frequency may be set to a second value (paragraph 0086).
The combination of Tchon and Shim would have combined the haptic feedback vehicle maneuvering interface of Tchon with Shim’s teachings of adjusting feedback based on direction. One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is moving and adjusting the feedback based on direction would have allowed a more efficient manner as to move and manipulate the vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Regarding claim 11, Tchon discloses wherein the remote-control action comprises a first swipe of a finger in the first direction upon a touchscreen of the personal communication device and the method further comprises a second swipe of the finger in a second direction to direct the vehicle to move in the second direction (a display implemented with and/or augmented with a haptic feedback system and a gesture recognition system may be configured to enhance remote operator control of a vehicle (e.g., an aircraft) by providing haptic ultrasonic feedback with respect to various aircraft operations and/or components (e.g., aileron, rudder, elevator flight controls, etc.) while the user controls the vehicle by performing hand gestures in a three-dimensional user-manipulatable region. For example, the display implemented with and/or augmented with a haptic feedback system may provide haptic ultrasonic feedback during phases of sensitive maneuvering (e.g., flare for landing, fine adjustments to reposition sensors, and/or targeting, column 5, lines 34-46). 
Further, Simmons discloses wherein in response to a user swipe, the controller 26 causes vehicle 12 to move by a predetermined amount e.g. 1-3 cm in the indicated direction, until the user determines that realignment has been successful (paragraph 0082).
The combination of Tchon and Simmons would have combined the haptic feedback vehicle maneuvering interface of Tchon with Simmons’ teachings of utilizing swipes on a touchscreen interface to control the movement.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on utilizing touch and feel of an interface and utilizing swipes on a touchscreen would have been an obvious variant of Tchon’s teachings based on the same underlying principles. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Tchon does not disclose wherein the directional haptic vibration occurs at a first frequency when the vehicle is moving in the first direction and at a second frequency when the vehicle is moving in the second direction.
However, Shim discloses wherein the electronic device can change the vibration parameters in accordance with the direction in which the rotating body 301 is rotated. Specifically, the electronic device can select the vibration frequency based on the rotation direction of the rotating body 301. For example, when the rotating body 301 is rotated in the clockwise direction, the vibration frequency may be set to a first value; and when the rotating body 301 is rotated in the counterclockwise direction, the vibration frequency may be set to a second value (paragraph 0086).
The combination of Tchon and Shim would have combined the haptic feedback vehicle maneuvering interface of Tchon with Shim’s teachings of adjusting feedback based on direction. One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is moving and adjusting the feedback based on direction would have allowed a more efficient manner as to move and manipulate the vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Regarding claim 15, Tchon does not disclose wherein the vehicle maneuvering action is further associated with moving the vehicle in a second direction, and wherein the processor is further configured to access the memory and execute the computer-executable instructions to: generate the directional haptic vibration at a first frequency when the vehicle is moving in the first direction and at a second frequency when the vehicle is moving in the second direction.
However, Shim discloses wherein the electronic device can change the vibration parameters in accordance with the direction in which the rotating body 301 is rotated. Specifically, the electronic device can select the vibration frequency based on the rotation direction of the rotating body 301. For example, when the rotating body 301 is rotated in the clockwise direction, the vibration frequency may be set to a first value; and when the rotating body 301 is rotated in the counterclockwise direction, the vibration frequency may be set to a second value (paragraph 0086).
The combination of Tchon and Shim would have combined the haptic feedback vehicle maneuvering interface of Tchon with Shim’s teachings of adjusting feedback based on direction. One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is moving and adjusting the feedback based on direction would have allowed a more efficient manner as to move and manipulate the vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Regarding claim 20, Tchon discloses wherein the processor is further configured to access the memory and execute the computer-executable instructions to:
transmit a second command to move the vehicle in the second direction and receive from the vehicle, movement information that includes a second confirmation that the vehicle is moving in the second direction (a display implemented with and/or augmented with a haptic feedback system and a gesture recognition system may be configured to enhance remote operator control of a vehicle (e.g., an aircraft) by providing haptic ultrasonic feedback with respect to various aircraft operations and/or components (e.g., aileron, rudder, elevator flight controls, etc.) while the user controls the vehicle by performing hand gestures in a three-dimensional user-manipulatable region. For example, the display implemented with and/or augmented with a haptic feedback system may provide haptic ultrasonic feedback during phases of sensitive maneuvering (e.g., flare for landing, fine adjustments to reposition sensors, and/or targeting, column 5, lines 34-46).
Tchon does not disclose to detect a second swipe of the finger upon the touchscreen as a part of the vehicle maneuvering action and to determine that the second swipe in in a second direction;
However, Simmons discloses wherein in response to a user swipe, the controller 26 causes vehicle 12 to move by a predetermined amount e.g. 1-3 cm in the indicated direction, until the user determines that realignment has been successful (paragraph 0082).
The combination of Tchon and Simmons would have combined the haptic feedback vehicle maneuvering interface of Tchon with Simmons’ teachings of utilizing swipes on a touchscreen interface to control the movement.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on utilizing touch and feel of an interface and utilizing swipes on a touchscreen would have been an obvious variant of Tchon’s teachings based on the same underlying principles. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Tchon does not disclose to generate the directional haptic vibration at a first frequency when the vehicle is moving in the first direction and to generate the directional haptic vibration at a second frequency when the vehicle is moving in the second direction.
However, Shim discloses wherein the electronic device can change the vibration parameters in accordance with the direction in which the rotating body 301 is rotated. Specifically, the electronic device can select the vibration frequency based on the rotation direction of the rotating body 301. For example, when the rotating body 301 is rotated in the clockwise direction, the vibration frequency may be set to a first value; and when the rotating body 301 is rotated in the counterclockwise direction, the vibration frequency may be set to a second value (paragraph 0086).
The combination of Tchon and Shim would have combined the haptic feedback vehicle maneuvering interface of Tchon with Shim’s teachings of adjusting feedback based on direction. One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is moving and adjusting the feedback based on direction would have allowed a more efficient manner as to move and manipulate the vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
9.	Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon-Lev in view of Sommer (US 20200264006).
Regarding claim 6, Tchon does not disclose wherein the feedback further comprises a spatial audio signal and/or an icon, wherein the spatial audio signal is produced in the personal communication device in spatial correspondence with the direction of movement of the vehicle, and wherein the icon moves spatially on a display screen of the personal communication device in correspondence with the direction of movement of the vehicle.
However, Sommer discloses wherein embodiments of spatial audio navigation system 300 may be implemented in vehicle A/V systems in which the vehicle's location and orientation technology is used to determine location, motion, and orientation of the vehicle and in which the vehicle's speaker system is used to output the directional sounds to guide the user while driving to a target location, and in homes or other buildings in which a mobile multipurpose device or other technology is used to determine the location, orientation, and movement of the user while a home speaker system is used to output the directional sounds to guide the user (paragraph 0066).
The combination of Tchon and Sommer would have combined the haptic feedback vehicle maneuvering interface of Tchon with Sommer’s teachings of utilizing audio feedback.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based and utilizing spatial audio as a method of feedback would have allowed for a more immersive method to control a vehicle’s movement. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
9.	Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon-Lev in view of Smirin (US 20140040079).
Regarding claim 12, Tchon does not disclose wherein the feedback further comprises an icon that moves spatially on a display screen of the personal communication device in correspondence with a direction of movement of the vehicle.
However, Smirin discloses wherein after a transportation entity has been selected by the user and/or has been identified by the transportation ordering platform 430, the transportation entity may be instructed to pick up the user ad the location of the computing device. For example, the transportation ordering platform 430 may send a message to the vehicle module 450 in the vehicle 460 to instruct the driver of the vehicle 460 to pick up the user at a location. The driver may begin to move (e.g., drive and/or steer) the vehicle 460 towards the location of the user. As the vehicle 460 moves towards the user, the GUI may display an icon representing the vehicle 460 and may show the movement of the vehicle 460 towards the location of the user (as discussed above – see paragraph 0053).
The combination of Tchon and Smirin would have combined the haptic feedback vehicle maneuvering interface of Tchon with Smirin’s teachings of utilizing icon based visual feedback.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on movement of a vehicle and utilizing a visual feedback in the form of an icon would have allowed for a more comprehensive way to visualize and move a vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Regarding claim 13, Tchon does not disclose wherein the vehicle is an automobile or a trailer attached to the automobile and the icon is a graphical representation of the automobile or the trailer.
However, Smirin discloses wherein after a transportation entity has been selected by the user and/or has been identified by the transportation ordering platform 430, the transportation entity may be instructed to pick up the user ad the location of the computing device. For example, the transportation ordering platform 430 may send a message to the vehicle module 450 in the vehicle 460 to instruct the driver of the vehicle 460 to pick up the user at a location. The driver may begin to move (e.g., drive and/or steer) the vehicle 460 towards the location of the user. As the vehicle 460 moves towards the user, the GUI may display an icon representing the vehicle 460 and may show the movement of the vehicle 460 towards the location of the user (as discussed above – see paragraph 0053).
The combination of Tchon and Smirin would have combined the haptic feedback vehicle maneuvering interface of Tchon with Smirin’s teachings of utilizing icon based visual feedback.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on movement of a vehicle and utilizing a visual feedback in the form of an icon would have allowed for a more comprehensive way to visualize and move a vehicle. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
10.	Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon-Lev in view in view of Simmons.
Regarding claim 14, Tchon discloses a personal communication device comprising:
a touchscreen (FIG. 4, touchscreen primary sensor);
a vibration generator (FIG. 2, haptic feedback system);
an audio system (FIG. 2, speakers);
a memory that stores computer-executable instructions (FIG. 1, memory); and
a processor configured to access the memory (FIG. 1, processor) and execute the computer- executable instructions to at least:
determine that the vehicle maneuvering action is associated with moving a vehicle in a first direction; transmit a first command to move the vehicle in the first direction; receive from the vehicle, movement information that includes a first confirmation that the vehicle is moving in the first direction (a display implemented with and/or augmented with a haptic feedback system and a gesture recognition system may be configured to enhance remote operator control of a vehicle (e.g., an aircraft) by providing haptic ultrasonic feedback with respect to various aircraft operations and/or components (e.g., aileron, rudder, elevator flight controls, etc.) while the user controls the vehicle by performing hand gestures in a three-dimensional user-manipulatable region. For example, the display implemented with and/or augmented with a haptic feedback system may provide haptic ultrasonic feedback during phases of sensitive maneuvering (e.g., flare for landing, fine adjustments to reposition sensors, and/or targeting, column 5, lines 34-46).
Tchon does not disclose generate a feedback in the personal communication device, the feedback comprising operating the vibration generator to generate a directional haptic vibration that moves in the first direction and/or operating the audio system to generate a spatial audio signal in spatial correspondence with the first direction.
However, Lev discloses wherein the control handle can also be an active control handle. In some cases, the active control handle can provide haptic feedback to a vehicle passenger via vibrations or small movements of the handle in a predicted direction and/or direction of the vehicle movement. In some cases, the active control handle can provide haptic feedback to a vehicle passenger that is viewing content, including VR content, or to a consumer of VR content by inducing vibrations or small movements of the handle in a direction of movement of the content (paragraph 0152).
The combination of Tchon and Lev would have combined the haptic feedback vehicle maneuvering interface of Tchon with Lev’s teachings of creating feedback based on direction.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on how and where the vehicle is oriented towards and as such incorporating directional feedback would have made maneuvering the vehicle more efficient. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Tchon does not disclose to detect a vehicle maneuvering action performed upon the touchscreen.
However, Simmons discloses wherein in response to a user swipe, the controller 26 causes vehicle 12 to move by a predetermined amount e.g. 1-3 cm in the indicated direction, until the user determines that realignment has been successful (paragraph 0082).
The combination of Tchon and Simmons would have combined the haptic feedback vehicle maneuvering interface of Tchon with Simmons’ teachings of utilizing swipes on a touchscreen interface to control the movement.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on utilizing touch and feel of an interface and utilizing swipes on a touchscreen would have been an obvious variant of Tchon’s teachings based on the same underlying principles. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
11.	Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tchon-Lev-Simmons in view of Sommer.
Regarding claim 17, Tchon does not disclose wherein the processor is further configured to access the memory and execute the computer-executable instructions to: generate an icon that moves spatially on the touchscreen in correspondence with the vehicle.
However, Sommer discloses wherein embodiments of spatial audio navigation system 300 may be implemented in vehicle A/V systems in which the vehicle's location and orientation technology is used to determine location, motion, and orientation of the vehicle and in which the vehicle's speaker system is used to output the directional sounds to guide the user while driving to a target location, and in homes or other buildings in which a mobile multipurpose device or other technology is used to determine the location, orientation, and movement of the user while a home speaker system is used to output the directional sounds to guide the user (paragraph 0066).
The combination of Tchon and Sommer would have combined the haptic feedback vehicle maneuvering interface of Tchon with Sommer’s teachings of utilizing audio feedback.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based and utilizing spatial audio as a method of feedback would have allowed for a more immersive method to control a vehicle’s movement. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Regarding claim 18, Tchon does not disclose wherein a movement of the icon reflects a path of travel of the vehicle, a direction of travel of the vehicle, and/or a speed of travel of the vehicle.
However, Sommer discloses wherein embodiments of spatial audio navigation system 300 may be implemented in vehicle A/V systems in which the vehicle's location and orientation technology is used to determine location, motion, and orientation of the vehicle and in which the vehicle's speaker system is used to output the directional sounds to guide the user while driving to a target location, and in homes or other buildings in which a mobile multipurpose device or other technology is used to determine the location, orientation, and movement of the user while a home speaker system is used to output the directional sounds to guide the user (paragraph 0066).
The combination of Tchon and Sommer would have combined the haptic feedback vehicle maneuvering interface of Tchon with Sommer’s teachings of utilizing audio feedback.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based and utilizing spatial audio as a method of feedback would have allowed for a more immersive method to control a vehicle’s movement. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Regarding claim 19, Tchon discloses wherein the vibration generator comprises a piezo-electric transducer (for example, a display element may be implemented in a substrate that also includes piezoelectric touchscreen sensors within the substrate. Some embodiments may include other adhesive layers, such as an adhesive layer bonding a bottom surface of the display element 406 to the array 408 of ultrasonic transducers 242, column 13, lines 61 to column 14 line 11).
Tchon does not disclose wherein the vehicle maneuvering action comprises a first swipe of a finger upon the touchscreen of the personal communication device.
However, Simmons discloses wherein in response to a user swipe, the controller 26 causes vehicle 12 to move by a predetermined amount e.g. 1-3 cm in the indicated direction, until the user determines that realignment has been successful (paragraph 0082).
The combination of Tchon and Simmons would have combined the haptic feedback vehicle maneuvering interface of Tchon with Simmons’ teachings of utilizing swipes on a touchscreen interface to control the movement.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based on utilizing touch and feel of an interface and utilizing swipes on a touchscreen would have been an obvious variant of Tchon’s teachings based on the same underlying principles. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.
Tchon does not disclose wherein the audio system comprises an audio circuit that generates spatial audio.
However, Sommer discloses wherein in FIG. 2B the controller sends audio to at least a right and left channel.
The combination of Tchon and Sommer would have combined the haptic feedback vehicle maneuvering interface of Tchon with Sommer’s teachings of utilizing audio feedback.  One would have been motivated to have combined the teachings because a user in Tchon is already involved in haptic feedback based and utilizing spatial audio as a method of feedback would have allowed for a more immersive method to control a vehicle’s movement. Therefore, the combination of references would have been obvious to one of ordinary skill in the art as the resulting invention would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174